 



Exhibit 10.09
OCEANEERING INTERNATIONAL, INC. 2005 CASH BONUS AWARD PROGRAM
On March 17, 2005, the Compensation Committee of the Board of Directors of
Oceaneering International, Inc. (the “Company”) approved a 2005 Cash Bonus Award
Program under the 2002 Incentive Plan. Cash bonuses to be awarded are based on
the accomplishment of total Company results in the case of Named Executive
Officers (“NEO(s)”), and Individual, Profit Center and Total Company results in
the case of other employees. Awardees must be amongst the nominated group for
eligibility, and be employed by the Company at the time of funding. Bonuses are
earned when paid. Individuals, as designated, are subject to a maximum bonus
eligibility of 10%-125% of current annual base salary.
The 2005 Cash Bonus Award Program for NEOs is determined by comparing the
Company’s net income result with the objective planned, subject to the maximum
bonus eligibility for the NEO.
The 2005 Cash Bonus Award Program for employees, other than NEOs, is based on
the Individual achieving specific results, and the net income results of his or
her profit center and of the total Company. In order to integrate each of these
performances in a fashion that benefits the Shareholders and employees, each
item is interrelated. The amount of award payable is based on the following
methodology:

  a.   Individual Coefficient         The Individual Coefficient is determined
by taking the individual’s weighted average evaluation of objectives achieved
times the individual’s salary maximum. This is the beginning step in determining
the final award. An individual’s performance must meet certain minimum criteria
or be eliminated from bonus award consideration.     b.   Profit Center Results
Contribution         The Profit Center Contribution is determined by comparing
the profit center net income objective with the results achieved and determining
the Contribution to the Individual Coefficient.         If the profit center’s
results are below a specified amount, then all the individuals in that profit
center may be eliminated from the Award Program. The Chief Executive Officer may
review the performance of areas within the region on a case-by-case basis and
take appropriate action. Should the actual results be equal to or greater than
such specified amount, the individual becomes eligible for an award.     c.  
Oceaneering International, Inc. Results Contribution         The Company Results
Contribution is determined by comparing the Company’s net income result with the
objective planned. The results achieved determine the multiplier used. Thus, an
individual may, subject to the determined maximum, be recommended for an award
equal to the Individual Coefficient times the Profit Center Contribution times
the Company Results Contribution times current annual base salary.

The 2005 Cash Bonus Award Program is in effect for 2005. It is extremely
important that the Company continue improved results. All participants must be
committed to a reward system based on achieving results. The Company is
entrepreneurially oriented and must use its maximum creativity, effort and
determination in achieving individual results that collectively increases its
shareholders’ net wealth. The 2005 Bonus Award Program is structured to foster
that position. Payment of any cash awards under the 2005 Cash Bonus Award
Program shall be made no later than March 15, 2006.

 